Citation Nr: 1706266	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-39 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1976 and from December 1977 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined, in pertinent part, that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a right ankle disability and also denied a claim of service connection for a right shoulder disability.  The Veteran disagreed with this decision in March 2009.  A Statement of the Case (SOC) was issued in August2009.  The Veteran perfected a timely appeal in August 2009.  

A videoconference Board hearing was held at the RO in February 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A Supplemental SOC was issued in September 2014.

In June 2015, the Board reopened the previously-denied claim of service connection for a right ankle disability and denied the claim of service connection.  The Board also denied the claim of entitlement to service connection for a right shoulder disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to service connection for a right ankle disability and a right shoulder disability.  

With regard to the Veteran's claims, the parties agreed that the Board erred in not providing an adequate reasons or bases for determining that the July 2014 VA examinations were adequate.  

Specifically, regarding the ankle examination, the parties agreed that the examiner failed to account for an October 1975 service treatment record, which noted that the Veteran had sprained his right ankle after twisting it on the stairs.  The parties also agreed that the examiner erred in failing to discuss the abnormal findings of a small dorsal calcaneal spur of increased density in the distal fibula of questionable nature and significance.  Regarding the claim of entitlement to service connection for a right shoulder disability, the parties agreed that the examiner provided insufficient rationale for why his disability was not related to military service or how his post military time as material handler or how the 2011 MRI was significant in her analysis.

In light of these findings, the Board finds that an addendum opinion should be obtained regarding each of the Veteran's claims for entitlement to service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the July 2014 VA examination and opinion.  If the examiner deems it necessary, arrange for the Veteran to undergo a VA examination to determine the etiology of the Veteran's right ankle disability.  The file must be made available to the examiner, and the examiner must specify in the report that the file was reviewed.  Please provide an opinion on the following:   

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is related to his time in active duty service?  

The examiner is asked to specifically note and discuss the in-service complaints of right ankle pain, to include the October 1975 injury in which he twisted his ankle.  The examiner is also asked to discuss the abnormal findings of a small dorsal calcaneal spur of increased density in the distal fibula.  

Please provide the rationale for any opinion expressed.   The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  Obtain an addendum opinion to the July 2014 VA examination and opinion.  If the examiner deems it necessary, arrange for the Veteran to undergo a VA examination to determine the etiology of the Veteran's right shoulder disability.  The file must be made available to the examiner, and the examiner must specify in the report that the file was reviewed.  Please provide an opinion on the following:   

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability is related to his time in active duty service?  

The examiner is asked to address how the Veteran's post-military occupation as a material handler or the 2011 MRI is significant to any determination made.

Please provide the rationale for any opinion expressed.   The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of service connection.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




